In the Missouri Court of Appeals
                                     Western District

NORTH AMERICAN SAVINGS BANK.     )
F.S.B.,                          )
                      Appellant, )                          WD78389
v.                               )
                                 )
DARCY WILLIAMSON, CHAPTER 7      )                          FILED: March 8, 2016
TRUSTEE,                         )
                     Respondent. )

          APPEAL FROM THE CIRCUIT COURT OF CLAY COUNTY
                 THE HONORABLE LARRY D. HARMAN, JUDGE

         BEFORE DIVISION ONE: LISA WHITE HARDWICK, PRESIDING JUDGE,
                VICTOR C. HOWARD AND GARY D. WITT, JUDGES

       North American Savings Bank, F.S.B. (“NASB”) appeals the circuit court’s

order denying its petition to quiet title to real property located in Clay County,

Missouri. NASB contends the circuit court erroneously applied the law in

concluding that McCorkendale Construction, Inc. (“McCorkendale”)1 had superior

interests in the real property. NASB argues that McCorkendale’s judgment lien was

invalid and unenforceable against the property and that NASB’s interest in the




1
  After the circuit court’s judgment, McCorkendale filed a Chapter 7 bankruptcy petition in the
United States Bankruptcy Court, District of Kansas. Darcy Williamson was appointed as trustee of
the bankruptcy estate. We granted NASB’s motion to substitute Williamson as the real party in
interest in this appeal.
property was therefore superior to McCorkendale’s. For reasons explained herein,

we reverse the circuit court’s judgment.

                              FACTUAL AND PROCEDURAL HISTORY

       NASB filed suit against McCorkendale to quiet title to certain real estate

located within the Hills of Montclair subdivision (“the Montclair land”) in Clay

County, Missouri. The Montclair land was previously developed by Duggan Homes,

Inc. (“Duggan”). In 2004, Duggan financed the development of the Montclair land

with loans from NASB. To secure the loan, Duggan gave NASB a Deed of Trust

(“2004 Deed of Trust”), which legally described the entirety of the Montclair land.

In 2005 and 2006, Duggan hired McCorkendale to install the underground utilities

in the Montclair land. Duggan defaulted on its loans from NASB and was unable to

pay McCorkendale for work it completed on the underground utilities.

       In 2008, NASB requested that the trustee under the 2004 Deed of Trust

conduct a non-judicial foreclosure of the Montclair land. The trustee conducted a

sale on October 31, 2008, in which NASB was the prevailing bidder. NASB

received and recorded a trustee’s deed (“2008 Trustee’s Deed) to the property.

However, the legal description in the 2008 Trustee’s Deed mistakenly omitted 12

acres of undeveloped land and certain common ground property (“the disputed

property”) within the Montclair land.2 Thus, Duggan remained the record owner of

the disputed property.



2
  NASB’s titling company had adopted a post-platting legal description in the 2008 Trustee’s Deed
rather than the metes-and-bounds description contained in the 2004 Deed of Trust.

                                                2
          In November 2008, Duggan recorded an “Equitable Right to Set Aside

Trustee’s Deed” in which it claimed that it was not in default. In response, NASB

filed a quiet title action in Clay County to resolve the conflicting claims of

ownership in the Montclair land. In addition to the quiet title action, NASB

instituted three other lawsuits against Duggan relating to mortgage liens covering

other subdivisions that Duggan had developed in Kansas and Missouri.

          In January 2009, Duggan instituted a declaratory judgment action in

Johnson County, Kansas against approximately 67 of its creditor subcontractors,

seeking to establish what amounts, if any, it owed to them. McCorkendale was

named as a defendant. On May 26, 2009, Duggan and McCorkendale stipulated to

a journal entry in that action (“the First Kansas Journal Entry”) for the entry of

judgment in favor of McCorkendale against Duggan in the amount of $438,197.36,

“subject to the conditions set out herein.” The entry stated that the judgment shall

create a lien only on certain property specifically identified in Exhibit A, which was

attached thereto.3 The entry also stated that execution of the judgment would be

stayed until such time as the parties mutually agreed. On April 28, 2010, Duggan

and McCorkendale stipulated to an amended journal entry (“the Second Kansas

Journal Entry”) which contained the same judgment amount of $438,197.36

against Duggan, but removed the two conditions that were contained in the First

Kansas Journal Entry.




3
    The disputed property was not described in the exhibit.

                                                   3
      In May 2010, Judge Moriarty—a Johnson County, Kansas District Court

judge—conducted a multi-case mediation between NASB and Duggan. As a result

of this mediation, NASB and Duggan entered into a confidential settlement

agreement to resolve their quiet title dispute and all other pending litigation

between them (“the Global Settlement”). Under the terms of the Global

Settlement, the parties agreed that NASB would receive title to all of the Montclair

Land “as sold by the trustee’s sale on October 31, 2008.” Thus, the Global

Settlement incorporated the same mistaken legal description that was contained in

the 2008 Trustee’s Deed—omitting the disputed property from the legal

description.

      In December 2010, NASB discovered the mistaken legal description in the

2008 Trustee’s Deed while attempting to sell the Montclair land. NASB asked

Duggan to deliver a quitclaim deed covering the disputed property in order to clear

any cloud on its title. Duggan refused and claimed that the Global Settlement did

not require a transfer of the disputed property. At that time, the parties tendered

the dispute to Judge Moriarty in Kansas for arbitration.

      On March 10, 2011, before the dispute over the terms of the Global

Settlement was resolved, McCorkendale sought to register its Kansas judgment

against Duggan as a foreign judgment in Missouri, thus obtaining a judgment lien

over any property in Clay County for which Duggan was the record owner.

McCorkendale filed an “Affidavit of Attorney Registration of Foreign Judgment”

and attached an authenticated copy of the First Kansas Journal Entry in the Clay

                                           4
County Circuit Court. Duggan received notice of the registration proceeding but

did not file a responsive pleading or otherwise contest it. The Clay County Circuit

Court registered the First Kansas Journal Entry as a final judgment against Duggan

in Missouri.

       In May 2011, after McCorkendale’s foreign judgment was registered in

Missouri, NASB and Duggan arbitrated their dispute over the terms of the Global

Settlement in Kansas. Judge Moriarty entered a “Journal Entry Clarifying

Settlement Agreement” in which he ruled that the parties had intended that the

original agreement in 2010 was to transfer all of the Montclair land to NASB,

including the disputed property. Duggan appealed. The Kansas Court of Appeals

affirmed Judge Moriarty’s decision, concluding that “Judge Moriarty properly

reformed the written agreement because it did not state the true settlement he had

mediated.” Accordingly, the court ordered Duggan to convey title to the disputed

property to NASB. Duggan executed quitclaim deeds to the disputed property to

NASB in December 2013 and May 2014.

       NASB instituted the instant quiet title action against McCorkendale, claiming

to be the unencumbered, fee simple owner of all of the Montclair land, including

the disputed property. McCorkendale counterclaimed, alleging that its registration

of foreign judgment created a judgment lien against the disputed property pursuant

to Section 511.350, RSMo.4 McCorkendale claimed that because NASB had not

obtained legal title to the disputed property until after McCorkendale had registered

4
 All statutory references are to the Revised Statutes of Missouri 2000, as updated by the 2013
Cumulative Supplement.

                                                5
its foreign judgment, any interest NASB claimed to the disputed property was

inferior to McCorkendale’s judgment lien.

      On December 18, 2014, a bench trial was held in the Clay County Circuit

Court. At trial, McCorkendale introduced into evidence both the First Kansas

Journal Entry (which was filed in the registration proceeding) and the Second

Kansas Journal Entry (which was not filed in the registration proceeding). The

circuit court was aware that the First Kansas Journal Entry specifically stated that

a judgment lien could not attach to the disputed property. However, the court

stated that it did not consider there to be “any substantive difference” between the

entries. The court reasoned that the monetary amount was the same in both

entries, and that the Second Kansas Journal Entry “merely removed the stay of

execution restriction and the restriction as to which real properties could have

judgment liens imposed on them, thereby enabling [McCorkendale] to proceed with

the registration of its Kansas judgment in [Missouri].”

      Ruling in McCorkendale’s favor, the court stated:

      The central question in this case is whether [McCorkendale]’s
      registration of its Kansas foreign judgment on March 10, 2011 is
      valid. If so, then [McCorkendale]’s judgment lien on the remaining 12
      acres of undeveloped land and the common area property in the Hills
      of Montclair subdivision is superior to the interests of NASB in that
      property because NASB did not obtain legal title to the property until it
      received the Quit Claim Deeds from [Duggan] on May 2, 2013 [sic]
      and December 6, 2013.

The court concluded that McCorkendale’s registration of the Kansas foreign

judgment was valid. Thus, the court held that McCorkendale had a judgment lien



                                            6
against the disputed property that was superior to any interest held by NASB.

NASB appeals.

                                 STANDARD OF REVIEW

      After a court-tried case, we will affirm the judgment unless there is no

substantial evidence to support it, it is against the weight of the evidence, or it

erroneously declares or applies the law. Murphy v. Carron, 536 S.W.2d 30, 32

(Mo. banc 1976). “[W]hen the evidence is uncontroverted and the case is virtually

one of admitting the facts or when the evidence is not in conflict, we are not

obligated to defer to the trial court’s findings.” Little v. Vincent, 248 S.W.3d 714,

718 (Mo. App. 2008) (citation omitted). Moreover, questions of law are reviewed

de novo. Am. Family Mut. Ins. Co. v. Coke, 358 S.W.3d 576, 579 (Mo. App.

2012).

                                       ANALYSIS

      NASB brings five points on appeal. Because resolution of Point II is

dispositive, we need not address the remaining points. In Point II, NASB disputes

the validity and effect of McCorkendale’s registration of the Kansas foreign

judgment. Specifically, NASB argues that the circuit court erred in concluding that

the First Kansas Journal Entry created a valid, enforceable lien on the disputed

property. Thus, NASB argues that the circuit court erroneously applied the law in

entering judgment in favor of McCorkendale and against NASB on its quiet title

action. We agree.




                                           7
      In a suit to quiet title, “the burden of proof is on the party seeking quiet title

to prove better title than that of its adversary.” US Bank, N.A. v. Smith, 470
S.W.3d 17, 26 (Mo. App. 2015) (citation and internal quotations omitted). The

party claiming title “must rely upon the strength of his own title and not upon the

weaknesses in the title of his opponent.” McCord v. Gates, 159 S.W.3d 369, 374

(Mo. App. 2004) (citation omitted). In order to prevail, it was not necessary for

NASB to “establish an indefeasible title against the whole world, but only that [its]

title is good as against [McCorkendale].” Id.

      Much of the litigation below involved a dispute as to whether the Kansas

judgment that McCorkendale registered was final under Kansas law. NASB argued

that because the First Kansas Journal Entry did not include a certification of finality

and was subject to modification by the parties, the Clay County Circuit Court

lacked the authority to register it as a foreign judgment. See Estate of Angevine v.

Evig, 675 S.W.2d 440, 443 (Mo. App. 1984) (“Only final judgments of a sister

state are entitled to full faith and credit.”). McCorkendale argued, and the trial

court held, that NASB was out of time to challenge the foreign judgment’s

registration. See § 511.760.7. Thus, McCorkendale asserts that the judgment

formed the proper basis for a statutory lien on all real estate owned by Duggan in

Clay County under Section 511.350. As explained below, however, we need not

decide whether NASB can challenge the validity of the registration of the foreign

judgment.




                                           8
        Missouri state courts must accord full faith and credit to the valid judgments

of other states. Doctor’s Assocs., Inc. v. Duree, 30 S.W.3d 884, 887 (Mo. App.

2000). “Registration of a foreign judgment occurs under [the] Uniform

Enforcement of Foreign Judgments Law when an authenticated copy of [the]

foreign judgment is filed in the circuit clerk’s office.”5 Food Servs. Corp. v. Rheam,

145 S.W.3d 484, 489 (Mo. App. 2004). Upon registration of the foreign

judgment, we presume that the sister state’s court followed its laws and entered a

valid judgment. Duree, 30 S.W.3d at 887.

        Although McCorkendale’s foreign judgment is presumed valid and entitled to

full faith and credit, we accept foreign judgments only in the form that they were

rendered. Delhagen v. Miracle Recreation Equip. Co., Inc., 891 S.W.2d 192, 193

(Mo. App. 1995). “Missouri courts do not go beyond the language of the judgment

in affording full faith and credit to it.” Id. The judgment that McCorkendale

registered in Clay County expressly stated that “the judgment in favor of

[McCorkendale] shall only be a judgment lien on the property identified on Exhibit A

to this Journal Entry. . .” (Emphasis added). Moreover, the judgment further

provided that McCorkendale would provide Duggan “a release of judgment lien for

any and all other rights which may be asserted by [McCorkendale] to the extent the

judgment attaches to any other property . . . that is not identified on Exhibit A to

this Journal Entry.” (Emphasis added). The parties agree, and the circuit court


5
 Under Rule 74.14, “[a] copy of any foreign judgment authenticated in accordance with the act of
Congress or the statutes of this state may be filed in the office of the clerk of any circuit court of
this state.” Rule 74.14(b).

                                                   9
was aware, that the disputed property was not identified on Exhibit A. Thus,

McCorkendale’s registration of the First Kansas Journal Entry could not effectuate

a valid, enforceable judgment lien against that property.

       McCorkendale argues, however, that there is no substantive difference

between the First Kansas Journal Entry and the Second Kansas Journal Entry

because the monetary amount of the judgment against Duggan remained the same.

McCorkendale claims that the Second Kansas Journal Entry “merely removed the

stay of execution restriction and the restriction as to which real properties could

have judgment liens imposed on them.” McCorkendale characterizes the Second

Kansas Journal Entry as effecting only “two minor changes.” We disagree with

McCorkendale’s contention that there is no substantive difference between the two

entries. Although the monetary amount of the judgment is identical, one entry

prohibits McCorkendale from asserting a lien on the disputed property, the other

does not. McCorkendale’s introduction of the Second Kansas Journal Entry into

evidence cannot cure the defect in the original registration. Because McCorkendale

did not register the Second Kansas Journal Entry—which would have allowed

McCorkendale to assert a lien on the disputed property—that entry never became a

judgment in Missouri.6



6
 See Delhagen v. Miracle Recreation Equip. Co., Inc., 891 S.W.2d 192, 193–94 (Mo. App. 1995)
(concluding that Missouri courts could not go beyond the plain terms of the foreign judgment to
enforce the judgment against a defendant not named in the entry); Overman v. Overman, 514
S.W.2d 625, 633 (Mo. App. 1974) (finding that “Supplemental Decree” that was not properly
authenticated would be inadmissible in registration proceeding to cure defect in registered judgment
that was not final).


                                                10
          The Kansas judgment that McCorkendale chose to register in Clay County

specifically prohibited McCorkendale from asserting a lien on the disputed property.

For that reason, we conclude that McCorkendale has obtained no rights in the

disputed property by way of its registered foreign judgment. Because NASB

received and recorded quitclaim deeds to that property, it has necessarily shown

that it has superior interests in the property over one who has no interest in the

property. This evidence, alone, requires that NASB’s petition to quiet title be

granted. Point II is granted.7

                                              CONCLUSION

          For all of the foregoing reasons, we reverse the circuit court’s rulings against

NASB on its petition to quiet title and in favor of McCorkendale on its counterclaim

to quiet title to the disputed property. Pursuant to Rule 84.14, we enter judgment

quieting title to the Montclair land in favor of NASB. 8


7
    Because our resolution of Point II is dispositive, we need not address the remaining points.

8
  With the exception of Lot 95—which Duggan was to retain under the Global Settlement—we quiet
title to all of the Montclair land in NASB’s favor. This property is legally described in the 2004 Deed
of Trust as:

          Tract I:

          Lots 1, 2, 3, 6, 7, 9, 14 through 17, 19 through 22, 24 through 28, 36, 37, 39
          through 41, 43 through 55, 57 through 61 and Tracts A, B, and C, HILLS OF
          MONTCLAIR – FIRST PLAT, a subdivision in Kansas City, Clay County, Missouri.

          Tract II:

          A tract of land over part of the Southeast Quarter and part of the Southwest
          Quarter, both being in Section 35, Township 52, Range 32, in the City of Kansas
          City, Clay County, Missouri, more particularly described as follows:

          Beginning at the most Easterly corner of Tract C, HILLS OF MONTCLAIR – FIRST
          PLAT, a subdivision in said city, county and state, said corner also being on the

                                                    11
Northwesterly right-of-way line of NE Flintlock Road, as established by MONTCLAIR
– FIRST PLAT, a subdivision in said city, county and state; thence North 26 degrees
15 minutes 53 seconds West, along the Northeasterly line of said HILLS OF
MONTCLAIR – FIRST PLAT, a distance of 195.19 feet; thence North 19 degrees 21
minutes 14 seconds West, continuing along said Northeasterly line, a distance of
74.28 feet; thence North 29 degrees 34 minutes 27 seconds West, continuing along
said Northeasterly line, a distance of 57.31 feet; thence North 32 degrees 09
minutes 55 seconds West, continuing along said Northeasterly line, a distance of
102.61 feet, to a point on the Southeasterly right-of-way line of NE 97th Street, as
established by said HILLS OF MONTCLAIR – FIRST PLAT; thence Northeasterly,
along the Southeasterly right-of-way line of said NE 97th Street, and along a curve
to the right, having a radius of 1575.00 feet, a central angle of 03 degrees 57
minutes 07 seconds, and whose initial tangent bearing is North 52 degrees 30
minutes 46 seconds East, a distance of 108.63 feet, to a point on the Northeasterly
line of said HILLS OF MONTCLAIR – FIRST PLAT; thence North 33 degrees 32
minutes 07 seconds West, along said Northeasterly line, a distance of 182.14 feet;
thence North 47 degrees 27 minutes 02 seconds East, continuing along said
Northeasterly line, a distance of 13.08 feet; thence North 50 degrees 49 minutes 57
seconds West, continuing along said Northeasterly line, a distance of 309.51 feet;
thence North 39 degrees 49 minutes 05 seconds East, continuing along said
Northeasterly line, a distance of 25.58 feet; thence North 62 degrees 20 minutes 10
seconds West, continuing along said Northeasterly line, a distance of 99.42 feet;
thence North 58 degrees 01 minutes 02 seconds West, continuing along said
Northeasterly line, a distance of 70.93 feet; thence North 35 degrees 32 minutes 12
seconds West, continuing along said Northeasterly line, a distance of 65.25 feet;
thence North 15 degrees 17 minutes 42 seconds West, departing said Northeasterly
line, a distance of 58.75 feet; thence North 04 degrees 37 minutes 38 seconds
East, a distance of 58.80 feet; thence North 24 degrees 15 minutes 14 seconds
East, a distance of 58.80 feet; thence North 43 degrees 52 minutes 50 seconds
East, a distance of 58.80 feet; thence North 63 degrees 30 minutes 27 seconds
East, a distance of 58.80 feet; thence North 78 degrees 15 minutes 57 seconds
East, a distance of 84.76 feet; thence South 85 degrees 57 minutes 56 seconds
East, a distance of 94.15 feet; thence North 48 degrees 48 minutes 56 seconds
East, a distance of 159.57 feet; thence North 37 degrees 07 minutes 47 seconds
West, a distance of 177.22 feet, to a point on a curve; thence Southwesterly, along
a curve to the right, having a radius of 387.00 feet, a central angle of 04 degrees
46 minutes 51 seconds, and whose initial tangent bearing is South 52 degrees 52
minutes 13 seconds West, a distance of 32.29 feet; thence North 32 degrees 20
minutes 56 seconds West, a distance of 130.30 feet; thence North 59 degrees 51
minutes 45 seconds East, a distance of 73.20 feet; thence North 49 degrees 55
minutes 49 seconds East, a distance of 78.81 feet; thence North 21 degrees 33
minutes 27 seconds East, a distance of 78.72 feet; thence South 80 degrees 19
minutes 07 seconds East, a distance of 25.12 feet; thence North 69 degrees 36
minutes 05 seconds East, a distance of 168.41 feet; thence North 20 degrees 23
minutes 55 seconds West, a distance of 1.66 feet; thence North 66 degrees 32
minutes 35 seconds East, a distance of 94.68 feet; thence North 69 degrees 56
minutes 38 seconds East, a distance of 85.57 feet; thence North 82 degrees 17
minutes 35 seconds East, a distance of 65.49 feet; thence South 83 degrees 52
minutes 59 seconds East, a distance of 26.17 feet; thence South 08 degrees 47
minutes 56 seconds East, a distance of 170.00 feet, to a point on a curve; thence
Easterly, along a curve to the right, having a radius of 675.00 feet, a central angle

                                        12
                                                   ____________________________________
                                                   LISA WHITE HARDWICK, JUDGE


ALL CONCUR.




     of 03 degrees 06 minutes 05 seconds, and whose initial tangent bearing is North 81
     degrees 12 minutes 04 seconds East, a distance of 36.54 feet; thence South 05
     degrees 41 minutes 51 seconds East, a distance of 186.46 feet; thence North 64
     degrees 19 minutes 13 seconds East, a distance of 282.55 feet, to a point on the
     Southwesterly right-of-way line of Missouri Route 291, as now established; thence
     Southeasterly, along the Southwesterly right-of-way line of said Missouri Route 291,
     and along a curve to the left, having a radius of 1185.92 feet, a central angle of 17
     degrees 49 minutes 37 seconds, and whose initial tangent bearing of South 24
     degrees 23 minutes 29 seconds East, a distance of 368.98 feet; thence South 47
     degrees 46 minutes 54 seconds West, along a jog in said Southwesterly right-of-
     way line, a distance of 5.00 feet; thence Southeasterly, continuing along said
     Southwesterly right-of-way line, and along a curve to the left, having a radius of
     1190.92 feet, a central angle of 05 degrees 00 minutes 00 seconds, and whose
     initial tangent bearing is South 42 degrees 13 minutes 06 seconds East, a distance
     of 109.93 feet; thence North 42 degrees 46 minutes 54 seconds East, along a jog in
     said Southwesterly right-of-way-line, a distance of 5.00 feet; thence Southeasterly,
     continuing along said Southwesterly right-of-way line, and along a curve to the left,
     having a radius of 1185.92 feet, a central angle of 07 degrees 07 minutes 01
     seconds, and whose initial tangent bearing is South 47 degrees 13 minutes 06
     seconds East, a distance of 147.31 feet, to the most Northerly corner of H.A. Tract
     I of said MONTCLAIR – FIRST PLAT; thence South 35 degrees 39 minutes 53
     seconds West, along the Westerly line of said H.A. Tract I, a distance of 70.00 feet,
     to the most Westerly corner of said H.A. Tract I; thence South 59 degrees 32
     minutes 05 seconds East, along the Southerly line of said H.A. Tract I, a distance of
     50.00 feet, to a point on the Northwesterly right-of-way line of said NE Flintlock
     Road; thence South 30 degrees 27 minutes 55 seconds West, along said
     Northwesterly right-of-way line, a distance of 488.78 feet, to a point of curvature;
     thence Southwesterly, continuing along said Northwesterly right-of-way line, and
     along a curve to the right, having a radius of 1650.00 feet, and a central angle of 32
     degrees 14 minutes 26 seconds, a distance of 928.46 feet, to the Point of
     Beginning.

                                              13